 1
 2
 3
 4
 5                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
 6
 7
       Richard Rehhaut,                            Case: 2:17-cv-02091-MCE-KJN
 8
 9                Plaintiff,
          v.                                       ORDER
10
       Tahoe Keys Marina and Yacht Club,           (Granting Plaintiff leave to file First
11
       LLC, a California Limited Liability         Amended Complaint)
12     Company; et al.,
                  Defendants                        Date:     October 18, 2018
13                                                  Time:     2:00 p.m.
                                                    Ctrm:     7
14
15
             Good cause having been shown, and there being no opposition, Plaintiff’s
16
     motion for leave to file a First Amended Complaint (ECF No. 16) is GRANTED. The
17
     Court is aware that in contravention of the Local Rules Defendants filed no
18
     opposition or statement of non-opposition. Nor did they respond to Plaintiff’s
19
     request for a stipulation for leave to amend. Defendants are hereby admonished
20
     that future failures to cooperate in good faith or to follow the applicable rules
21
     and/or orders of the Court will result in the imposition of sanctions upon no
22
     further notice to the parties.
23
             IT IS SO ORDERED.
24
     Dated: October 17, 2018
25
26
27
28



                                              1

     ORDER                                                           Case: 2:17-cv-02091-MCE-
     KJN
